Exhibit 10.1

CITADEL BROADCASTING CORPORATION

AMENDED AND RESTATED 2002 STOCK OPTION AND AWARD PLAN

(As Amended and Restated May 22, 2007)

1. PURPOSE.

The purpose of this Plan is to strengthen Citadel Broadcasting Corporation, a
Delaware corporation (the “Company”) and its Subsidiaries, by providing an
incentive to its employees, officers, consultants and directors and thereby
encouraging them to devote their abilities and industry to the success of the
Company’s business enterprise. It is intended that this purpose be achieved by
extending to employees (including future employees who have received a formal
written offer of employment), officers, consultants and directors of the Company
and its Subsidiaries an added long-term incentive for high levels of performance
and unusual efforts through the grant of Options and Awards (as each term is
herein defined).

2. DEFINITIONS.

For purposes of the Plan:

2.1. “Affiliate” means any entity, directly or indirectly, controlled by,
controlling or under common control with the Company or any corporation or other
entity acquiring, directly or indirectly, all or substantially all the assets
and business of the Company, whether by operation of law or otherwise.

2.2. “Agreement” means the written agreement between the Company and an Optionee
or Grantee evidencing the grant of an Option or Award and setting forth the
terms and conditions thereof.

2.3. “Award” means a grant of Restricted Stock, Phantom Stock, a Stock
Appreciation Right, a Performance Award, a Share Award or any or all of them.

2.4. “Board” means the Board of Directors of the Company.

2.5. “Cause” means:

(a) in the case of an Optionee or Grantee whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Optionee or Grantee and the Company or Subsidiary, which employment agreement
includes a definition of “Cause,” the term “Cause” as used in this Plan or any
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; and

(b) in all other cases, (i) intentional failure to perform reasonably assigned
duties, (ii) dishonesty or willful misconduct in the performance of duties,
(iii) involvement in a transaction in connection with the performance of duties
to the Company or any of its Subsidiaries which transaction is adverse to the
interests of the Company or any of its Subsidiaries and which is engaged in for
personal profit or (iv) willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar offenses); PROVIDED, HOWEVER, that following a Change in Control clause
(i) of this Section 2.5(b) shall not constitute “Cause.”

2.6. “Change in Capitalization” means any increase or reduction in the number of
Shares, or any change (including, but not limited to, in the case of a spin-off,
dividend or other distribution in respect of Shares, a change in value) in the
Shares or exchange of Shares for a different number or kind of shares or other
securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.

 

A-1



--------------------------------------------------------------------------------

2.7. A “Change in Control” shall mean the occurrence of any of the following:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
other than any of the Forstmann Little Partnerships or any of their Affiliates,
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of the then-outstanding Shares or the combined voting power of the
Company’s then-outstanding Voting Securities; PROVIDED, HOWEVER, that in
determining whether a Change in Control has occurred pursuant to this
Section 2.7(a), the acquisition of Shares or Voting Securities in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute a Change in Control.
A “Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or
(B) any corporation or other Person the majority of the voting power, voting
equity securities or equity interest of which is owned, directly or indirectly,
by the Company (for purposes of this definition, a “Related Entity”), (ii) the
Company or any Related Entity, or (iii) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined);

(b) The individuals who, as of immediately following the completion of the
Initial Public Offering, are members of the Board (the “Incumbent Board”), cease
for any reason to constitute at least a majority of the members of the Board or,
following a Merger (as hereinafter defined), the board of directors of (x) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then-outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”) or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; PROVIDED, HOWEVER, that, if the election, or nomination for
election by the Company’s common stockholders, of any new director was approved
by a vote of at least two-thirds of the Incumbent Board, such new director
shall, for purposes of the Plan, be considered a member of the Incumbent Board;
and PROVIDED, FURTHER, HOWEVER, that no individual shall be considered a member
of the Incumbent Board if such individual initially assumed office as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Proxy Contest; or

(c) The consummation of:

(i) A merger, consolidation or reorganization (1) with or into the Company or a
direct or indirect subsidiary of the Company or (2) in which securities of the
Company are issued (a “Merger”), unless such Merger is a “Non-Control
Transaction.” A “Non-Control Transaction” shall mean a Merger in which:

(A) the stockholders of the Company immediately before such Merger own directly
or indirectly immediately following such Merger at least fifty percent (50%) of
the combined voting power of the outstanding voting securities of (x) the
Surviving Corporation, if there is no Parent Corporation or (y) if there is one
or more than one Parent Corporation, the ultimate Parent Corporation; and

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation;

(ii) A complete liquidation or dissolution of the Company; or

(iii) The sale or other disposition of all or substantially all of the assets of
the Company and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity, (y) a

 

A-2



--------------------------------------------------------------------------------

transfer under conditions that would constitute a Non-Control Transaction, with
the disposition of assets being regarded as a Merger for this purpose or (z) the
distribution to the Company’s stockholders of the stock of a Related Entity or
any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; PROVIDED that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.

If an Eligible Individual’s employment is terminated by the Company without
Cause prior to the date of a Change in Control, but the Eligible Individual
reasonably demonstrates that the termination (A) was at the request of a third
party that has indicated an intention or taken steps reasonably calculated to
effect a Change in Control or (B) otherwise arose in connection with, or in
anticipation of, a Change in Control that has been threatened or proposed, such
termination shall be deemed to have occurred after such Change in Control for
purposes of the Plan, so long as such Change in Control shall actually have
occurred.

2.8. “Code” means the Internal Revenue Code of 1986, as amended.

2.9. “Committee” means a committee, as described in Section 3.1, appointed by
the Board from time to time to administer the Plan and to perform the functions
set forth herein.

2.10. “Company” means Citadel Broadcasting Corporation, and any successor
thereto.

2.11. “Director” means a director of the Company.

2.12. “Disability” means:

(a) in the case of an Optionee or Grantee whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Optionee or Grantee and the Company or Subsidiary, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Plan or any Agreement shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect; or

(b) the term “Disability” as used in the Company’s long-term disability plan, if
any; or

(c) if neither (a) nor (b) is applicable, the term “Disability” as used in this
Plan or any Agreement shall mean a physical or mental infirmity which impairs
the Optionee’s or Grantee’s ability to perform substantially his or her duties
for a period of one hundred eighty (180) consecutive days.

2.13. “Division” means any of the operating units or divisions of the Company
designated as a Division by the Committee.

2.14. “Dividend Equivalent Right” means a right to receive all or some portion
of the cash dividends that are or would be payable with respect to Shares.

2.15. “Eligible Director” means any individual who is a Director as of the
pricing of the Shares in an Initial Public Offering or who has consented to
become a Director immediately following the completion of an Initial Public
Offering and who is neither (1) an officer or employee of the Company or any of
its Subsidiaries nor (2) a general partner of any partnership affiliated with
the Forstmann Little Partnerships.

 

A-3



--------------------------------------------------------------------------------

2.16. “Eligible Individual” means any of the following individuals who is
designated by the Committee as eligible to receive Options or Awards subject to
the conditions set forth herein: (a) any director, officer or employee of the
Company or a Subsidiary, (b) any individual to whom the Company or a Subsidiary
has extended a formal, written offer of employment, or (c) any consultant or
advisor of the Company or a Subsidiary.

2.17. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.18. “Fair Market Value” on any date means (a) the closing price in the primary
trading session for a Share on such date on the stock exchange, if any, on which
Shares are primarily traded (or if no Shares were traded on such date, then on
the most recent previous date on which any Shares were so traded), (b) if clause
(a) is not applicable, the closing price of the Shares on such date on The
Nasdaq Stock Market at the close of the primary trading session (or if no Shares
were traded on such date, then on the most recent previous date on which any
Shares were so traded) or (c) if neither clause (a) nor clause (b) is
applicable, the value of a Share for such date as established by the Committee,
using any reasonable method of valuation.

2.19. “Forstmann Little Partnerships” shall mean Forstmann Little & Co. Equity
Partnership-VI, L.P.; Forstmann Little & Co. Equity Partnership-VII, L.P.;
Forstmann Little & Co. Subordinated Debt and Equity Management Buyout
Partnership-VII, L.P.; and Forstmann Little & Co. Subordinated Debt and Equity
Management Buyout Partnership-VIII, L.P.

2.20. “Grantee” means a person to whom an Award has been granted under the Plan.

2.21. “Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

2.22. “Initial Public Offering” means the consummation of the first public
offering of Shares pursuant to a registration statement (other than a Form S-8
or successor forms) filed with, and declared effective by, the Securities and
Exchange Commission.

2.23. “Nonemployee Director” means a director of the Company who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

2.24. “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.

2.25. “Option” means a Nonqualified Stock Option, an Incentive Stock Option, or
either or both of them.

2.26. “Optionee” means a person to whom an Option has been granted under the
Plan.

2.27. “Outside Director” means a director of the Company who is an “outside
director” within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.

2.28. “Parent” means any corporation which is a parent corporation within the
meaning of Section 424(e) of the Code with respect to the Company.

2.29. “Performance Awards” means Performance Units, Performance Shares or either
or both of them.

2.30. “Performance-Based Compensation” means any Option or Award that is
intended to constitute “performance-based compensation” within the meaning of
Section 162(m) (4) (C) of the Code and the regulations promulgated thereunder.

2.31. “Performance Cycle” means the time period specified by the Committee at
the time Performance Awards are granted during which the performance of the
Company, a Subsidiary or a Division will be measured.

2.32. “Performance Objectives” has the meaning set forth in Section 8.

2.33. “Performance Shares” means Shares issued or transferred to an Eligible
Individual under Section 8.

 

A-4



--------------------------------------------------------------------------------

2.34. “Performance Units” means Performance Units granted to an Eligible
Individual under Section 8.

2.35. “Phantom Stock” means a right granted to an Eligible Individual under
Section 9 representing a number of hypothetical Shares.

2.36. “Plan” means this Citadel Broadcasting Corporation 2002 Stock Option and
Award Plan, as amended and restated from time to time.

2.37. “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 7.

2.38. “Share Award” means an Award of Shares granted pursuant to Section 9.

2.39. “Shares” means the Class A common stock, par value $.01 per share, of the
Company, and any other securities into which such shares are changed or for
which such shares are exchanged.

2.40. “Stock Appreciation Right” means a right to receive all or some portion of
the increase in the value of the Shares as provided in Section 6 hereof.

2.41. “Subsidiary” means (a) except as provided in subsection (b) below, any
corporation which is a subsidiary corporation within the meaning of
Section 424(f) of the Code with respect to the Company, and (b) in relation to
the eligibility to receive Options or Awards other than Incentive Stock Options
and continued employment for purposes of Options and Awards (unless the
Committee determines otherwise), any entity, whether or not incorporated, in
which the Company directly or indirectly owns 50% or more of the outstanding
equity or other ownership interests.

2.42. “Successor Corporation” means a corporation, or a Parent or Subsidiary
thereof within the meaning of Section 424(a) of the Code, which issues or
assumes a stock option in a transaction to which Section 424(a) of the Code
applies.

2.43. “Ten-Percent Stockholder” means an Eligible Individual, who at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b) (6) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of a Parent or a Subsidiary.

2.44. “Transition Period” means the period beginning with the Initial Public
Offering and ending as of the earlier of (i) the date of the first annual
meeting of stockholders of the Company at which directors are to be elected that
occurs after the close of the third calendar year following the calendar year in
which the Initial Public Offering occurs, or (ii) the expiration of the
“reliance period” under Treasury Regulation Section 1.162-27(f)(2).

3. ADMINISTRATION.

3.1. The Plan shall be administered by the Committee, which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. The
Committee shall keep minutes of its meetings. If the Committee consists of more
than one (1) member, a quorum shall consist of not fewer than two (2) members of
the Committee and a majority of a quorum may authorize any action. Any decision
or determination reduced to writing and signed by a majority of all of the
members of the Committee shall be as fully effective as if made by a majority
vote at a meeting duly called and held. The Committee shall consist of at least
one (1) Director and may consist of the entire Board; PROVIDED, HOWEVER, that
(A) if the Committee consists of less than the entire Board, then with respect
to any Option or Award to an Eligible Individual who is subject to Section 16 of
the Exchange Act, the Committee shall consist of at least two (2) Directors each
of whom shall be a Nonemployee Director and (B) to the extent necessary for any
Option or Award intended to qualify as Performance-Based Compensation to so
qualify, the Committee shall consist of at least two (2) Directors, each of whom
shall be an Outside Director. For purposes of the preceding sentence, if one or
more members of the Committee is not a Nonemployee Director and an Outside
Director but recuses himself or herself or abstains from voting with respect to
a particular action taken by the Committee, then the Committee, with respect to
that action, shall be deemed to consist only of

 

A-5



--------------------------------------------------------------------------------

the members of the Committee who have not recused themselves or abstained from
voting. Subject to applicable law and Section 3.4 of the Plan, the Committee may
delegate its authority under the Plan to any other person or persons.

3.2. No member of the Committee shall be liable for any action, failure to act,
determination or interpretation made in good faith with respect to this Plan or
any transaction hereunder. The Company hereby agrees to indemnify each member of
the Committee for all costs and expenses and, to the extent permitted by
applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization to
any transaction hereunder.

3.3. Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time to:

(a) determine those Eligible Individuals to whom Options shall be granted under
the Plan and the number of such Options to be granted and to prescribe the terms
and conditions (which need not be identical) of each such Option, including the
exercise price per Share, the vesting schedule and the duration of each Option,
and make any amendment or modification to any Option Agreement consistent with
the terms of the Plan;

(b) select those Eligible Individuals to whom Awards shall be granted under the
Plan and to determine the number of Shares with respect to which each Award is
granted, the terms and conditions (which need not identical) of each such Award,
and make any amendment or modification to Award Agreement consistent with the
terms of the Plan;

(c) to construe and interpret the Plan and the Options and Awards granted
hereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable, including so that the Plan and the operation of the Plan complies
with Rule 16b-3 under the Exchange Act, the Code to the extent applicable and
other applicable law, and otherwise to make the Plan fully effective. All
decisions and determinations by the Committee in the exercise of this power
shall be final, binding and conclusive upon the Company, its Subsidiaries, the
Optionees and Grantees, and all other persons having any interest therein;

(d) to determine the duration and purposes for leaves of absence which may be
granted to an Optionee or Grantee on an individual basis without constituting a
termination of employment or service for purposes of the Plan;

(e) to exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and

(f) generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

3.4. The Board may delegate to one or more officers of the Company the authority
(a) to designate the officers and employees who shall be Eligible Individuals
and (b) to determine the Options or Awards to be granted to any such Eligible
Individuals; PROVIDED HOWEVER, that no officer of the Company shall have the
authority to grant Options or Awards to himself or herself. Any such delegation
shall be made by resolution of the Board, and such resolution shall set forth
the total number of Options and Awards subject to such delegation.

4. STOCK SUBJECT TO THE PLAN; GRANT LIMITATIONS.

4.1. Subject to adjustment as provided in Section 11, the maximum number of
Shares that may be transferred pursuant to the settlement of Options and Awards
granted under the Plan is eighteen million

 

A-6



--------------------------------------------------------------------------------

(18,000,000). The Company shall reserve, for the purposes of the Plan, such
number of Shares out of its authorized but unissued Shares or out of Shares held
in the Company’s treasury, or partly out of each.

4.2. In connection with the settlement of an Option or an Award, the number of
Shares available for grant under Section 4.1 shall be reduced by the number of
Shares transferred in respect of such Option or Award; PROVIDED, HOWEVER, that
if any Option is exercised by tendering Shares, either actually or by
attestation, to the Company as full or partial payment of the exercise price,
the maximum number of Shares available under Section 4.1 shall be increased by
the number of Shares so tendered.

4.3. Whenever any outstanding Option or Award or portion thereof, expires, is
canceled, is settled in cash (including the settlement of tax withholding
obligations using Shares) or is otherwise terminated for any reason without
having been exercised or payment having been made in respect of the entire
Option or Award, the Shares allocable to the expired, canceled, settled or
otherwise terminated portion of the Option or Award may again be the subject of
Options or Awards granted hereunder.

4.4. In no event may more than 10,000,000 Shares be issued upon the exercise of
Incentive Stock Options granted under the Plan.

5. OPTION GRANTS FOR ELIGIBLE INDIVIDUALS.

5.1. AUTHORITY OF COMMITTEE. Subject to the provisions of the Plan, the
Committee shall have full and final authority to select those Eligible
Individuals who will receive Options, and the terms and conditions of the grant
to such Eligible Individuals shall be set forth in an Agreement. Incentive Stock
Options may be granted only to Eligible Individuals who are employees of the
Company or any Subsidiary.

5.2. EXERCISE PRICE. The purchase price or the manner in which the exercise
price is to be determined for Shares under each Option shall be determined by
the Committee and set forth in the Agreement; PROVIDED, HOWEVER, that the
exercise price per Share under each Option shall not be less than 100% of the
Fair Market Value of a Share on the date the Option is granted (110% in the case
of an Incentive Stock Option granted to a Ten-Percent Stockholder).

5.3. MAXIMUM DURATION. Options granted hereunder shall be for such term as the
Committee shall determine, provided that an Incentive Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Stockholder) and a Nonqualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted;
PROVIDED, HOWEVER, that unless the Committee provides otherwise, an Option
(other than an Incentive Stock Option) may, upon the death of the Optionee prior
to the expiration of the Option, be exercised for up to one (1) year following
the date of the Optionee’s death even if such period extends beyond ten
(10) years from the date the Option is granted. The Committee may, subsequent to
the granting of any Option, extend the term thereof, but in no event shall the
term as so extended exceed the maximum term provided for in the preceding
sentence.

5.4. VESTING. Each Option shall become exercisable in such installments (which
need not be equal) and at such times as may be designated by the Committee and
set forth in the Agreement. To the extent not exercised, installments shall
accumulate and be exercisable, in whole or in part, at any time after becoming
exercisable, but not later than the date the Option expires. The Committee may
accelerate the exercisability of any Option or portion thereof at any time.

5.5. LIMITATIONS ON INCENTIVE STOCK OPTIONS. To the extent that the aggregate
Fair Market Value (determined as of the date of the grant) of Shares with
respect to which Incentive Stock Options granted under the Plan and “incentive
stock options” (within the meaning of Section 422 of the Code) granted under all
other plans of the Company or its Subsidiaries (in either case determined
without regard to this Section 5.5) are exercisable by an Optionee for the first
time during any calendar year exceeds $100,000, such Incentive Stock Options
shall be treated as Nonqualified Stock Options. In applying the limitation in
the preceding sentence in the case of multiple Option grants, Options which were
intended to be Incentive Stock Options shall be treated as Nonqualified Stock
Options according to the order in which

 

A-7



--------------------------------------------------------------------------------

they were granted such that the most recently granted Options are first treated
as Nonqualified Stock Options.

5.6. NON-TRANSFERABILITY. No Option shall be transferable by the Optionee
otherwise than by will or by the laws of descent and distribution or, in the
case of an Option other than an Incentive Stock Option, pursuant to a domestic
relations order (within the meaning of Rule 16a-12 promulgated under the
Exchange Act), and an Option shall be exercisable during the lifetime of such
Optionee only by the Optionee or his or her guardian or legal representative.
Notwithstanding the foregoing, the Committee may set forth in the Agreement
evidencing an Option (other than an Incentive Stock Option) at the time of grant
or thereafter, that the Option may be transferred to members of the Optionee’s
immediate family, to trusts solely for the benefit of such immediate family
members and to partnerships in which such family members and/or trusts are the
only partners, and for purposes of this Plan, a transferee of an Option shall be
deemed to be the Optionee. For this purpose, immediate family means the
Optionee’s spouse, parents, children, stepchildren and grandchildren and the
spouses of such parents, children, stepchildren and grandchildren. The terms of
an Option shall be final, binding and conclusive upon the beneficiaries,
executors, administrators, heirs and successors of the Optionee.

5.7. METHOD OF EXERCISE. The exercise of an Option shall be made only by a
written notice delivered in person or by mail to the Secretary of the Company at
the Company’s principal executive office, specifying the number of Shares to be
exercised and, to the extent applicable, accompanied by payment therefor and
otherwise in accordance with the Agreement pursuant to which the Option was
granted; PROVIDED, HOWEVER, that Options may not be exercised by an Optionee for
twelve months following a hardship distribution to the Optionee, to the extent
such exercise is prohibited under Treasury Regulation Sections 1.401(k)-1(d)
(2) (iv) (B) (4). The exercise price for any Shares purchased pursuant to the
exercise of an Option shall be paid in (a) cash or (b) if permitted by the
Committee in its discretion, through the transfer, either actually or by
attestation, to the Company of Shares that have been held by the Optionee for at
least six (6) months (or such lesser period as may be permitted by the
Committee) prior to the exercise of the Option, such transfer to be upon such
terms and conditions as determined by the Committee. In addition, Options may be
exercised through cashless exercise procedures which are, from time to time,
deemed acceptable by the Committee. Any Shares transferred to the Company as
payment of the exercise price under an Option shall be valued at their Fair
Market Value on the day of exercise of such Option. If requested by the
Committee, the Optionee shall deliver the Agreement evidencing the Option to the
Secretary of the Company who shall endorse thereon a notation fractional Option
and rounded to the Option to the Secretary of the Company who shall endorse
thereon of such exercise and return such Agreement to the Optionee. No Shares
(or cash in lieu thereof) shall be issued upon exercise of an the number of
Shares that may be purchased upon exercise shall be the nearest number of whole
Shares.

5.8. RIGHTS OF OPTIONEES. No Optionee shall be deemed for any purpose to be the
owner of any Shares subject to any Option unless and until (a) the Option shall
have been exercised pursuant to the terms thereof, (b) the Company shall have
issued and delivered Shares to the Optionee, and (c) the Optionee’s name shall
have been entered as a stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Shares, subject to such terms and conditions as may
be set forth in the applicable Agreement.

5.9. SECTION 409A COMPLIANCE. It is the Company’s intent that no Option shall be
treated as a payment of deferred compensation for purposes of Section 409A of
the Code and that any ambiguities in construction be interpreted to effectuate
such intent.

5.10. MAXIMUM NUMBER OF OPTIONS. The maximum number of Options that may be
granted to any Optionee in any 12-month period commencing after the expiration
of the Transition Period is 5,000,000.

 

A-8



--------------------------------------------------------------------------------

6. STOCK APPRECIATION RIGHTS.

The Committee may in its discretion grant Stock Appreciation Rights in
accordance with the Plan, the terms and conditions of which shall be set forth
in an Agreement.

6.1. EXERCISE PRICE. No Stock Appreciation Right may be issued unless (a) the
exercise price of the Stock Appreciation Right may never be less than the Fair
Market Value of the underlying Shares on the date of grant and (b) the Stock
Appreciation Right does not provide for the deferral of compensation other than
deferral of recognition of income until the exercise of the Stock Appreciation
Right.

6.2. TERMS OF STOCK APPRECIATION RIGHTS. Stock Appreciation Rights shall contain
such terms and conditions as to exercisability, vesting and duration as the
Committee shall determine, but in no event shall they have a term of greater
than ten (10) years; PROVIDED, HOWEVER, that the Committee may provide that a
Stock Appreciation Right may, upon the death of the Grantee, be exercised for up
to one (1) year following the date of the Grantee’s death even if such period
extends beyond ten (10) years from the date the Stock Appreciation Right is
granted. Upon exercise of a Stock Appreciation Right, the Grantee shall be
entitled to receive a distribution of Shares having a Fair Market Value equal to
an amount determined by multiplying (a) the excess of the Fair Market Value of a
Share on the date of exercise of such Stock Appreciation Right over the Fair
Market Value of a Share on the date the Stock Appreciation Right was granted, by
(b) the number of Shares as to which the Stock Appreciation Right is being
exercised. Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to any Stock Appreciation Right by including
such a limit in the Agreement evidencing the Stock Appreciation Right at the
time it is granted.

6.3. NON-TRANSFERABILITY. No Stock Appreciation Right shall be transferable by
the Grantee otherwise than by will or by the laws of descent and distribution or
pursuant to a domestic relations order (within the meaning of Rule 16a-12
promulgated under the Exchange Act), and such Stock Appreciation Right shall be
exercisable during the lifetime of such Grantee only by the Grantee or his or
her guardian or legal representative. The terms of such Stock Appreciation Right
shall be final, binding and conclusive upon the beneficiaries, executors,
administrators, heirs and successors of the Grantee.

6.4. METHOD OF EXERCISE. Stock Appreciation Rights shall be exercised by a
Grantee only by a written notice delivered in person or by mail to the Secretary
of the Company at the Company’s principal executive office, specifying the
number of Shares with respect to which the Stock Appreciation Right is being
exercised. If requested by the Committee, the Grantee shall deliver the
Agreement evidencing the Stock Appreciation Right being exercised and the
Agreement evidencing any related Option to the Secretary of the Company who
shall endorse thereon a notation of such exercise and return such Agreement to
the Grantee.

6.5. FORM OF PAYMENT. Payment of the amount determined under Sections 6.2 shall
be made solely in whole Shares in a number determined at their Fair Market Value
on the date of exercise of the Stock Appreciation Right. If the amount payable
in Shares results in a fractional Share, no payment shall be made for the
fractional Share.

6.6. COMPLIANCE WITH SECTION 409A. It is the Company’s intent that no Stock
Appreciation Right shall be treated as a payment of deferred compensation for
purposes of Section 409A of the Code and that any ambiguities in construction be
interpreted to effectuate such intent.

6.7. MAXIMUM NUMBER OF STOCK APPRECIATION RIGHTS. The maximum number of Stock
Appreciation Rights that may be granted to any Grantee in any 12-month period
commencing after the expiration of the Transition Period is 5,000,000.

7. RESTRICTED STOCK.

7.1. GRANT. The Committee may grant Awards to Eligible Individuals of Restricted
Stock, which shall be evidenced by an Agreement between the Company and the
Grantee. Each Agreement shall contain

 

A-9



--------------------------------------------------------------------------------

such restrictions, terms and conditions as the Committee may, in its discretion,
determine and (without limiting the generality of the foregoing) such Agreements
may require that an appropriate legend be placed on Share certificates. Awards
of Restricted Stock shall be subject to the terms and provisions set forth below
in this Section 7.

7.2. RIGHTS OF GRANTEE. Shares of Restricted Stock granted pursuant to an Award
hereunder shall be issued in the name of the Grantee as soon as reasonably
practicable after the Award is granted provided that the Grantee has executed an
Agreement evidencing the Award, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require as a condition to the issuance of such Shares. If a
Grantee shall fail to execute the Agreement evidencing a Restricted Stock Award,
or any documents which the Committee may require within the time period
prescribed by the Committee at the time the Award is granted, the Award shall be
null and void. At the discretion of the Committee, Shares issued in connection
with a Restricted Stock Award shall be deposited together with the stock powers
with an escrow agent (which may be the Company) designated by the Committee.
Unless the Committee determines otherwise and as set forth in the Agreement,
upon delivery of the Shares to the escrow agent, the Grantee shall have all of
the rights of a stockholder with respect to such Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.

7.3. NON-TRANSFERABILITY. Until all restrictions upon the shares of Restricted
Stock awarded to a Grantee shall have lapsed in the manner set forth in
Section 7.4, such Shares shall not be sold, transferred or otherwise disposed of
and shall not be pledged or otherwise hypothecated.

7.4. LAPSE OF RESTRICTIONS. Restrictions upon Shares of Restricted Stock awarded
hereunder shall lapse at such time or times and on such terms and conditions as
the Committee may determine. The Agreement evidencing the Award shall set forth
any such restrictions.

7.5. DELIVERY OF SHARES. Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a stock certificate to be delivered
to the Grantee with respect to such Shares, free of all restrictions hereunder.

7.6. COMPLIANCE WITH SECTION 409A. It is the Company’s intent that Restricted
Stock shall not be treated as a payment of deferred compensation for purposes of
Section 409A of the Code and that any ambiguities in construction be interpreted
to effectuate such intent.

8. PERFORMANCE AWARDS.

8.1. PERFORMANCE UNITS. The Committee, in its discretion, may grant Awards of
Performance Units to Eligible Individuals, the terms and conditions of which
shall be set forth in an Agreement between the Company and the Grantee.
Performance Units may be denominated in Shares or a specified dollar amount and,
contingent upon the attainment of specified Performance Objectives within the
Performance Cycle, represent the right to receive payment as provided in
Section 8.3(c) of (a) in the case of Share-denominated Performance Units, the
Fair Market Value of a Share on the date the Performance Unit was granted, the
date the Performance Unit became vested or any other date specified by the
Committee, (b) in the case of dollar-denominated Performance Units, the
specified dollar amount or (c) a percentage (which may be more than 100%) of the
amount described in clause (a) or (b) depending on the level of Performance
Objective attainment; PROVIDED, HOWEVER, that, the Committee may at the time a
Performance Unit is granted specify a maximum amount payable in respect of a
vested Performance Unit. Each Agreement shall specify the number of Performance
Units to which it relates, the Performance Objectives which must be satisfied in
order for the Performance Units to vest and the Performance Cycle within which
such Performance Objectives must be satisfied.

(a) VESTING AND FORFEITURE. Subject to Sections 8.3(c) and the terms of relevant
Agreement, a Grantee shall become vested with respect to the Performance Units
to the extent that the Performance Objectives set forth in the Agreement are
satisfied for the Performance Cycle.

 

A-10



--------------------------------------------------------------------------------

(b) PAYMENT OF AWARDS. Subject to Section 8.3(c), payment to Grantees in respect
of vested Performance Units shall be made in accordance with the terms of the
relevant Agreement. Such payments may be made entirely in Shares valued at their
Fair Market Value, entirely in cash, or in such combination of Shares and cash
as the Committee in its discretion shall determine at any time prior to such
payment.

8.2. PERFORMANCE SHARES. The Committee, in its discretion, may grant Awards of
Performance Shares to Eligible Individuals, the terms and conditions of which
shall be set forth in an Agreement between the Company and the Grantee. Each
Agreement may require that an appropriate legend be placed on Share
certificates. Awards of Performance Shares shall be subject to the following
terms and provisions:

(a) RIGHTS OF GRANTEE. The Committee shall provide at the time an Award of
Performance Shares is made the time or times at which the actual Shares
represented by such Award shall be issued in the name of the Grantee; PROVIDED,
HOWEVER, that no Performance Shares shall be issued until the Grantee has
executed an Agreement evidencing the Award, the appropriate blank stock powers
and, in the discretion of the Committee, an escrow agreement and any other
documents which the Committee may require as a condition to the issuance of such
Performance Shares. If a Grantee shall fail to execute the Agreement evidencing
an Award of Performance Shares, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require within the time period prescribed by the Committee at
the time the Award is granted, the Award shall be null and void. At the
discretion of the Committee, Shares issued in connection with an Award of
Performance Shares shall be deposited together with the stock powers with an
escrow agent (which may be the Company) designated by the Committee. Except as
restricted by the terms of the Agreement, upon delivery of the Shares to the
escrow agent, the Grantee shall have, in the discretion of the Committee, all of
the rights of a stockholder with respect to such Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.

(b) NON-TRANSFERABILITY. Until any restrictions upon the Performance Shares
awarded to a Grantee shall have lapsed in the manner set forth in Sections
8.2(c), such Performance Shares shall not be sold, transferred or otherwise
disposed of and shall not be pledged or otherwise hypothecated, nor shall they
be delivered to the Grantee. The Committee may also impose such other
restrictions and conditions on the Performance Shares, if any, as it deems
appropriate.

(c) LAPSE OF RESTRICTIONS. Subject to Sections 8.3(c), restrictions upon
Performance Shares awarded hereunder shall lapse and such Performance Shares
shall become vested at such time or times and on such terms, conditions and
satisfaction of Performance Objectives as the Committee may, in its discretion,
determine at the time an Award is granted.

(d) DELIVERY OF SHARES. Upon the lapse of the restrictions on Performance Shares
awarded hereunder, the Committee shall cause a stock certificate to be delivered
to the Grantee with respect to such Shares, free of all restrictions hereunder.

8.3. PERFORMANCE OBJECTIVES.

(a) ESTABLISHMENT. Performance Objectives for Performance Awards may be
expressed in terms of earnings per Share, net income, revenue growth, market
share, ratings, rank, market valuation, broadcast cash flow, cash flow per
Share, adjusted earnings before interest, taxes and depreciation, Share price,
pre-tax profits, net earnings, return on equity or assets, sales, any
combination of the foregoing or, with respect to Performance Awards payable
prior to the end of the Transition Period, such other criteria as the Committee
may determine. Performance Objectives may be in respect of the performance of
the Company, any of its Subsidiaries, any of its Divisions or any combination
thereof. Performance Objectives may be absolute or relative (to prior
performance of the Company or to the performance of one or more other entities
or external indices) and may be expressed in

terms of a progression within a specified range. The foregoing criteria shall
have any reasonable definitions that the Committee may specify, which may
include or exclude any or all of the following

 

A-11



--------------------------------------------------------------------------------

items: extraordinary, unusual or non-recurring items; effects of accounting
changes; effects of currency fluctuations; effects of financing activities
(e.g., effect on earnings per share of issuing convertible debt securities);
expenses for restructuring, productivity initiatives or new business
initiatives; non-operating items; acquisition and merger expenses; effects of
divestitures and/or mergers and other items identified by the Committee in its
discretion. Any such performance criterion or combination of such criteria may
apply to the award opportunity in its entirety or to any designated portion or
portions of the award opportunity, as the Committee may specify. The Performance
Objectives with respect to a Performance Cycle shall be established in writing
by the Committee by the earlier of (x) the date on which a quarter of the
Performance Cycle has elapsed or (y) the date which is ninety (90) days after
the commencement of the Performance Cycle, and in any event while the
performance relating to the Performance Objectives remain substantially
uncertain.

(b) EFFECT OF CERTAIN EVENTS. At the time of the granting of a Performance
Award, or at any time thereafter, in either case to the extent permitted under
Section 162(m) of the Code and the regulations thereunder without adversely
affecting the treatment of the Performance Award as Performance-Based
Compensation, the Committee may provide for the manner in which performance will
be measured against the Performance Objectives (or may adjust the Performance
Objectives) to reflect the impact of specified corporate transactions,
accounting or tax law changes and other extraordinary or nonrecurring events.

(c) DETERMINATION OF PERFORMANCE. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award that is
intended to constitute Performance-Based Compensation made to a Grantee who is
subject to Section 162(m) of the Code, the Committee shall certify in writing
that the applicable Performance Objectives have been satisfied to the extent
necessary for such Award to qualify as Performance-based Compensation.

8.4. NON-TRANSFERABILITY. Until the vesting of Performance Units or the lapsing
of any restrictions on Performance Shares, as the case may be, such Performance
Units or Performance Shares shall not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated.

8.5. COMPLIANCE WITH SECTION 409A. Unless otherwise provided in an Agreement, it
is the Company’s intent that no Performance Unit be treated as a grant of
deferred compensation for the purposes of Section 409A of the Code and that all
ambiguities in construction be interpreted to effectuate such intent.

8.6. MAXIMUM NUMBER OF PERFORMANCE AWARDS. The maximum number of Shares that may
be subject to Performance Awards granted after the expiration of the Transition
Period to any Grantee in any 12-month period is 5,000,000. The maximum amount
that can be paid out in cash to any Grantee in respect of any Performance Awards
granted after the expiration of the Transition Period to such Grantee in any
12-month period is the Fair Market Value of 5,000,000 Shares.

9. OTHER SHARE-BASED AWARDS.

9.1. SHARE AWARDS. The Committee may grant a Share Award to any Eligible
Individual on such terms and conditions as the Committee may determine in its
sole discretion. Share Awards may be made as additional compensation for
services rendered by the Eligible Individual or may be in lieu of cash or other
compensation to which the Eligible Individual is entitled from the Company.

9.2. PHANTOM STOCK AWARDS.

(a) GRANT. The Committee may, in its discretion grant shares of Phantom Stock to
any Eligible Individuals. Such shall be subject to the terms and conditions
established by the set forth in the applicable Agreement.

(b) PAYMENT OF AWARDS. Upon the vesting of a Phantom Stock Award, the Grantee
shall be entitled to receive a cash payment in respect of each share of Phantom
Stock which shall be equal to the Fair Market Value of a Share as of the date
the Phantom Stock Award was granted, or such other date as determined by the
Committee at the time the Phantom Stock Award was granted. The

 

A-12



--------------------------------------------------------------------------------

Committee may, at the time a Phantom Stock Award is granted, provide a
limitation on the amount payable in respect of each share of Phantom Stock. In
lieu of a cash payment, the Committee may settle Phantom Stock Awards with
Shares equal in number to the shares of Phantom Stock.

(c) COMPLIANCE WITH SECTION 409A. Unless otherwise provided in an Agreement, it
is the Company’s intent that no Share Award or Phantom Stock Award be treated as
the payment of deferred compensation for the purposes of Section 409A of the
Code and that any ambiguities in construction be interpreted to effectuate such
intent.

10. EFFECT OF A TERMINATION OF EMPLOYMENT.

The Agreement evidencing the grant of each Option and each Award shall set forth
the terms and conditions applicable to such Option or Award upon a termination
or change in the status of the employment of the Optionee or Grantee by the
Company, a Subsidiary or a Division (including a termination or change by reason
of the sale of a Subsidiary or a Division), which shall be as the Committee may,
in its discretion, determine at the time the Option or Award is granted or
thereafter.

11. ADJUSTMENT UPON CHANGES IN CAPITALIZATION.

(a) In the event of a Change in Capitalization, the Committee shall conclusively
determine the appropriate adjustments, if any, to (i) the maximum number and
class of Shares or other stock or securities with respect to which Options or
Awards may be granted under the Plan, (ii) the number and class of Shares or
other stock or securities which are subject to outstanding Options or Awards
granted under the Plan and the exercise price therefor, if applicable, (iii) the
maximum number and class of Shares or other stock or securities with respect to
which Incentive Stock Options may be granted to any Eligible Individual during
any calendar year and (iv) the Performance Objectives.

(b) Any such adjustment in the Shares or other stock or securities (i) subject
to outstanding Incentive Stock Options (including any adjustments in the
exercise price) shall be made in such manner as not to constitute a modification
as defined by Section 424(h) (3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code, or (ii) subject to outstanding
Options or Awards that are intended to qualify as Performance-Based Compensation
shall be made in such a manner as not to adversely affect the treatment of the
Option or Award as Performance-Based Compensation.

(c) If, by reason of a Change in Capitalization, a Grantee of an Award shall be
entitled to, or an Optionee shall be entitled to exercise an Option with respect
to, new, additional or different shares of stock or securities of the Company or
any other corporation, such new, additional or different shares shall thereupon
be subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award or Option, as the case may
be, prior to such Change in Capitalization.

12. EFFECT OF CERTAIN TRANSACTIONS.

The Committee may, at the time an Option or Award is granted or at any time
thereafter, determine the effect of a Change in Control on the Option or Award,
which may include the termination of an Option or Award in exchange for a
payment in an amount determined by the Committee prior to the Change in Control
to be equitable. In addition, in the event of (a) the liquidation or dissolution
of the Company or (b) a merger or consolidation of the Company (a
“Transaction”), the Plan and the Options and Awards issued hereunder shall
continue in effect in accordance with their respective terms, except that
following a Transaction either (i) each outstanding Option or Award shall be
treated as provided for in the agreement entered into in connection with the
Transaction or (ii) if not so provided in such agreement, each Optionee and
Grantee shall be entitled to receive in respect of each Share subject to any
outstanding Options or Awards, as the case may be, upon exercise of any Option
or payment or transfer in respect of any Award, the same number and kind of
stock, securities, cash, property or other consideration that each holder of a
Share was entitled to receive in the Transaction in respect of a Share;
PROVIDED, HOWEVER, that such stock, securities, cash, property, or other
consideration shall remain

 

A-13



--------------------------------------------------------------------------------

subject to all of the conditions, restrictions and performance criteria which
were applicable to the Options and Awards prior to such Transaction. The
treatment of any Option or Award as provided in this Section 12 shall be
conclusively presumed to be appropriate for purposes of Section 11.

13. INITIAL PUBLIC OFFERING OPTION GRANTS FOR ELIGIBLE DIRECTORS.

13.1. GRANT. Effective as of the pricing of shares in an Initial Public
Offering, each Eligible Director shall be granted an Option (the “IPO Option”)
in respect of fifty thousand (50,000) Shares. The IPO Option shall be evidenced
by an Agreement containing the terms set forth in this Section 13 and such other
terms not inconsistent therewith as determined by the Committee.

13.2. PURCHASE PRICE. The purchase price for Shares under each IPO Option shall
be equal to the Initial Public Offering price.

13.3. EXERCISABILITY. Subject to Section 13.4, each IPO Option shall become
fully exercisable with respect to one-third of the Shares subject thereto on
each of the first through third anniversaries of the date of grant so long as
the Optionee continues to serve as a Director as of each such date.

13.4. DURATION. Each IPO Option shall terminate on the date which is the tenth
anniversary of the date of grant, unless terminated earlier as follows:

(a) If an Optionee’s service as a Director terminates for any reason other than
Disability, death or Cause, the Optionee may for a period of three (3) months
after such termination exercise the IPO Option granted to the Optionee hereunder
to the extent, and only to the extent, that such Option or portion thereof was
exercisable as of the date the Optionee’s service as a Director terminated,
after which time the IPO Option shall automatically terminate in full to the
extent unexercised.

(b) If an Optionee’s service as a Director terminates by reason of the
Optionee’s resignation or removal from the Board due to Disability, the Optionee
may for a period of twelve (12) months after such termination exercise the IPO
Option granted to the Optionee hereunder to the extent, and only to the extent,
that such IPO Option or portion thereof was exercisable as of the date the
Optionee’s service as Director terminated, after which time the IPO Option shall
automatically terminate in full to the extent unexercised.

(c) If an Optionee’s service as a Director terminates for Cause, the IPO Option
granted to the Optionee hereunder shall immediately terminate in full to the
extent unexercised.

(d) If an Optionee dies while a Director or within three (3) months after
termination of service as a Director as described in Section 13.4(a) or within
twelve (12) months after termination of service as a Director as described in
Section 13.4(b), the IPO Option granted to the Optionee hereunder which has not
then automatically terminated pursuant to this Section 13 may be exercised at
any time within twelve (12) months after the Optionee’s death by the person or
persons to whom such rights under the Option shall pass by will, or by the laws
of descent or distribution, after which time the Option shall terminate in full
to the extent unexercised.

14. INTERPRETATION.

Following the required registration of any equity security of the Company
pursuant to Section 12 of the Exchange Act:

(a) The Plan and each Option and Award under the Plan are intended to comply
with Rule 16b-3 promulgated under the Exchange Act, and the Committee shall
interpret and administer the provisions of the Plan or any Agreement in a manner
consistent therewith. Any provisions inconsistent with such Rule shall be
inoperative and shall not affect the validity of the Plan.

(b) Unless otherwise expressly stated in the relevant Agreement, each Option,
Stock Appreciation Right and Performance Award granted under the Plan is
intended to be Performance-Based

 

A-14



--------------------------------------------------------------------------------

Compensation. The Committee shall not have the ability to exercise any
discretion, and shall not exercise any discretion otherwise authorized hereunder
with respect to such Options or Awards if the ability to exercise such
discretion or the exercise of such discretion itself would cause the
compensation attributable to such Options or Awards to fail to qualify as
Performance-Based Compensation.

(c) To the extent that any legal requirement of Section 16 of the Exchange Act
or Section 162(m) of the Code as set forth in the Plan ceases to be required
under Section 16 of the Exchange Act or Section 162(m) of the Code, that Plan
provision shall cease to apply.

15. TERMINATION AND AMENDMENT OF THE PLAN OR MODIFICATION OF OPTIONS AND AWARDS.

15.1. PLAN AMENDMENT OR TERMINATION. The Plan shall terminate on the day
preceding the tenth anniversary of the date of its adoption by the Board and no
Option or Award may be granted thereafter. The Board may sooner terminate the
Plan and the Board may at any time and from time to time amend, modify or
suspend the Plan; PROVIDED, HOWEVER, that:

(a) no such amendment, modification, suspension or termination shall impair or
adversely alter any Options or Awards theretofore granted under the Plan, except
with the consent of the Optionee or Grantee, nor shall any amendment,
modification, suspension or termination deprive any Optionee or Grantee of any
Shares which he or she may have acquired through or as a result of the Plan;

(b) to the extent necessary under any applicable law, regulation or exchange
requirement no amendment shall be effective unless approved by the stockholders
of the Company in accordance with applicable law, regulation or exchange
requirement.

15.2. MODIFICATION OF OPTIONS AND AWARDS. Subject to Section 12, no modification
of an Option or Award shall adversely alter or impair any rights or obligations
under the Option or Award without the consent of the Optionee or Grantee, as the
case may be; provided that the Committee may, without the consent of an Optionee
or Grantee, amend outstanding Options and/or Awards in any matter the Committee
determines in good faith is reasonable to avoid imposition of any penalty under
Section 409A of the Code; PROVIDED, FURTHER, the Company shall not be required
to take any such action and shall have no direct or indirect responsibility or
liability for any taxes, penalties or interest imposed under Section 409A of the
Code.

16. NON-EXCLUSIVITY OF THE PLAN.

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

17. LIMITATION OF LIABILITY.

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

(a) give any person any right to be granted an Option or Award other than at the
sole discretion of the Committee;

(b) give any person any rights whatsoever with respect to Shares except as
specifically provided in the Plan;

(c) limit in any way the right of the Company or any Subsidiary to terminate the
employment of any person at any time; or

 

A-15



--------------------------------------------------------------------------------

(d) be evidence of any agreement or understanding, expressed or implied, that
the Company will employ any person at any particular rate of compensation or for
any particular period of time.

18. REGULATIONS AND OTHER APPROVALS; GOVERNING LAW.

18.1. Except as to matters of federal law, the Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
the laws of the State of Delaware without giving effect to conflicts of laws
principles thereof.

18.2. The obligation of the Company to sell or deliver Shares with respect to
Options and Awards granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

18.3. The Board may make such changes as may be necessary or appropriate to
comply with the rules and regulations of any government authority, or to obtain
for Eligible Individuals granted Incentive Stock Options the tax benefits under
the applicable provisions of the Code and regulations promulgated thereunder.

18.4. Each Option and Award is subject to the requirement that, if at any time
the Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or Award or the
issuance of Shares, no Options or Awards shall be granted or payment made or
Shares issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions as
acceptable to the Committee.

18.5. Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
thereunder. The Committee may require any individual receiving Shares pursuant
to an Option or Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under said Act or pursuant to an exemption
applicable under the Securities Act or the rules and regulations promulgated
thereunder. The certificates evidencing any of such Shares shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.

19. MISCELLANEOUS.

19.1. MULTIPLE AGREEMENTS. The terms of each Option or Award may differ from
other Options or Awards granted under the Plan at the same time, or at some
other time. The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to, or
in substitution for, one or more Options or Awards previously granted to that
Eligible Individual.

19.2. WITHHOLDING OF TAXES.

(a) At such times as an Optionee or Grantee recognizes wages in connection with
the receipt of Shares or cash hereunder (a “Taxable Event”), the Optionee or
Grantee shall pay to the Company an amount equal to the federal, state and local
income taxes, employment taxes and other amounts as may be required by law to be
withheld by the Company in connection with the Taxable Event (the “Withholding
Taxes”). The Company shall have the right to deduct from any payment of cash to
an Optionee or Grantee an amount equal to the Withholding Taxes in satisfaction
of the obligation to pay Withholding Taxes. The Committee may provide in the
Agreement at the time of grant, or at any time

 

A-16



--------------------------------------------------------------------------------

thereafter, that the Optionee or Grantee, in satisfaction of the obligation to
pay Withholding Taxes, may elect to have withheld a portion of the Shares then
issuable to him or her having an aggregate Fair Market Value equal to the
Withholding Taxes.

(b) If an Optionee makes a disposition, within the meaning of Section 424(c) of
the Code and regulations promulgated thereunder, of any Share or Shares issued
to such Optionee pursuant to the exercise of an Incentive Stock Option within
the two-year period commencing on the day after the date of the grant or within
the one-year period commencing on the day after the date of transfer of such
Share or Shares to the Optionee pursuant to such exercise, the Optionee shall,
within ten (10) days of such disposition, notify the Company thereof, by
delivery of written notice to the Company at its principal executive office.

19.3. EFFECTIVE DATE. The effective date of this Plan shall be as determined by
the Board, subject only to the approval by the holders of a majority of the
securities of the Company entitled to vote thereon, in accordance with
applicable law, within twelve (12) months of the adoption of the Plan by the
Board.

19.4. POST-TRANSITION PERIOD. Following the Transition Period, any Option, Stock
Appreciation Right or Performance Award granted under the Plan which is intended
to be Performance-Based Compensation, shall be subject to the approval of the
material terms of the Plan by a majority of the stockholders of the Company in
accordance with Section 162(m) of the Code and the regulations promulgated
thereunder.

 

A-17